Title: To James Madison from George Davis, 3 June 1807
From: Davis, George
To: Madison, James



(No. 5.) (Duplicate)
Sir,
Tripoli 3. June 1807.

In consequence of serious disputes which have existed for some time between the English Consul W. W. Langford, Esqr. and the Bashaw of Tripoli, the former left this Regency on the 13th. ultimo, on board the U. S. Brig Hornet; and at their mutual request I have taken charge of the English affairs.
I have the honor to enclose you a copy of a letter which I addressed to Sir Alexander Ball.  Since which date the British frigate Niger has been at this place, dispatched by Lord Collingwood to visit the different Barbary regencies and learn what effect the war between the Grand Signor and Great Britain might produce.
The Bashaw is most desirous of remaining at peace, particularly with Great Britain, and has given written assurances that he would 
1560 806 1570. 909 1006 282 232. 849 424 574
provided
402 392 1441. 1397 732 598 351 784 567 482’s.
Letters under date of the 31. ultimo from Malta inform me that the Russians have declared all the Barbary regencies in a state of blockade.  I am, however, satisfied, this will be speedily arranged thro’ the mediation of the British Government.
I very much regret that Captain Dent is not permitted to take the family of Ahmet to Syracuse.  There are invincible objections to their going in a merchant vessel, and their detention here I am very apprehensive will produce some difficulties hereafter.  I have again received the most unequivocal assurances, that the family shall be properly provided for by this Government, as long as the brother remains quiet.  He has 
534 1466 661
in Tripoli and 
1068 482. 640 1229’s
in the more distant provinces.  They seem to be equally
1107 1560 12
each other.
I have the honor to enclose you copies of Hamet Bashaw & Commodore Campbell’s letters to me together with my answer.
Capt. Dent visited the Bashaw this morning and in another apartment all the family of Sidi Ahmet.  They appeared much agitated and very timid in speaking, tho’ satisfaction at the prospect of joining their father was very visible.  With great respect & consideration I have the honor to be Sir, Your Mo: Obt. Servt.

George Davis

